Order entered January 22, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01384-CV

                         IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                         ORDER
       We DENY appellant’s January 15, 2015 motion to reconsider this Court’s January 6,

2015 order denying appellant’s motion to compel the trial court to file findings of fact and

conclusions of law.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE